Citation Nr: 0701769	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  97-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for status post tranverse 
myelitis, C1-C5, centering in C3.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1973 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating determination 
of the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  Thereafter, the Oakland 
RO assumed jurisdiction.  

This matter was previously before the Board in March 2001.  
At that time, the issue of entitlement to service connection 
for post-traumatic stress disorder (PTSD) was also before the 
Board.  In a December 2003 rating determination, the RO 
granted service connection for PTSD.  As the veteran has been 
granted the full benefit sought on the appeal, the Board will 
no longer address this issue.  


FINDING OF FACT

Transverse myelitis, C1-C5, centering in C3, is not of 
service origin.  


CONCLUSION OF LAW

Status post tranverse myelitis, C1-C5, centering in C3, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).

The July 2002 and March 2006 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters told the veteran 
what types of evidence VA would undertake to obtain and what 
evidence the veteran was responsible for obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The July 2002 letter told the veteran to send the evidence VA 
needed, and he was thereby notified of the need to submit any 
pertinent medical or service medical records in his 
possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 letter provided notice of the evidence 
regarding a disability rating and an effective date.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here the notice was provided after the initial 
denial.  With regard to the July 2002 notice, the timing 
deficiency was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The claim was not readjudicated after the March 2006 notice.  
There is no prejudice, however.  As the claim is denied, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  

Furthermore, there has been compliance with the duty to 
assist requirements of the VCAA and its implementing 
regulations.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran has also been 
afforded numerous VA examinations.  Under these 
circumstances, no further action is necessary to assist him 
with the claim.

Service Connection

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted to Persian Gulf 
veterans for "qualifying chronic disability."  That term is 
defined as (a) an undiagnosed illness, (b) a medically 
unexplained chronic multisymptom illness that is defined as a 
cluster of signs and symptoms, or (c) any undiagnosed illness 
determined in regulations to warrant a presumption of service 
connection for Persian Gulf veterans.  38 U.S.C.A. § 1117(a).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  The veteran's military records document that he 
served in Southwest Asia during the applicable period.

An undiagnosed illness must be manifested by objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

The chronic disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2009, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  Further, a chronic disability is 
one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but does not have a "qualifying chronic 
disease", further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

The veteran's service medical records reveal that there were 
no findings or diagnoses of tranverse myelitis, C1-C5, 
centering in C3, in service.  

On June 20, 1995, the veteran was hospitalized after 
developing left sided weakness then right sided weakness two 
days prior to admission.  The veteran was coming for direct 
admission to the neurology clinic when he was found to be 
apneic and sinus bradycardic.  He was given oxygen but 
progressed to asystole.  The veteran was started on CPR and 
revived with epinephrine.  He was stabilized and transferred 
to the MICU.  He had shallow breathing but was oxygenating 
well.  He was intubated at that time for respiratory failure.  
An EMG performed on July 28, 1995, revealed C2 to C5 anterior 
spinal cord linear enhancement, no atrophy, and no cord 
compression.  The veteran remained hospitalized until 
September 5, 1995.  

The pertinent discharge diagnosis was acute cervical 
myelopathy of C2 to C5 with diffuse quadriplegia and 
respiratory failure secondary to anterior spinal cord infarct 
versus viral myelitis, now resolving.  

The veteran was subsequently transferred for inpatient 
therapy where he remained until December 15, 1995.

At the time of admission to inpatient therapy, the veteran 
was noted to have been in good health until June 17, 1995, 
when he fell while dancing.  He was able to arise and walk 
after falling.  The following morning, he awoke with neck and 
shoulder pain but went to Disneyland and was fatigued from 
sun exposure, developing a headache later that evening.  The 
veteran went to the hospital on June 19, 1995, with chest 
pain but was sent home after a negative EKG.  The veteran 
then went to his VA neurologist on June 20, 1995, and while 
on his way to be admitted to the hospital developed the above 
symptoms.

In August 1996, the veteran was afforded a VA neurological 
examination.  Following examination, a diagnosis of status 
post spinal cord lesion at C3 by history with findings on MRI 
of lucent area at C3, by history, and CSF studies consistent 
with unknown virus, etiology not determined, was rendered.  

On VA examination in December 1998, the veteran was diagnosed 
as having status post transverse myelopathy with residual 
muscle weakness and sensory loss and lower extremity 
spasticity following the nerve route of C3-4 levels.  At the 
time of a December 1998 VA general medical examination, a 
diagnosis of viral myelitis with weakness of both lower 
extremities and change of sensation was rendered.  

At a July 1999 VA examination, the veteran was noted to have 
had a back strain in the mid 1980's while in service.  He was 
also noted to have served in the Gulf War and to have left 
the area in 1991.  He reported that he began to drop things 
after his period of service in the Gulf.  He was reportedly 
stable until June 1995.  The diagnosis was status post 
transverse myelitis 1995, C1 to C5, centering in C3, in 
stable condition without change. 

The examiner stated that the veteran appeared to give a 
fairly clear cut history of transverse myelitic syndrome 
occurring on about June 19-20, 1995, with severe symptoms and 
partial resolution.  There was no evidence of multiple 
sclerosis.  The examiner noted that this may have been of 
vascular etiology, by the rapid onset, but not sudden onset, 
of progressive neurological symptoms at the cervical level 
such as this, fully consistent with transverse myelitis.  The 
etiology was not known.  The examiner noted that extensive 
studies were performed and no definitive findings were 
apparently found.  This might commonly be expressed either as 
a direct toxic effect, or an infectious etiology, or of an 
autoimmune or allergic response post infectious in nature.  
The examiner stated that in any case no identifying organism 
was noted.  

The examiner indicated that the major concern was the 
relationship between the veteran's resultant myelopathy and 
anything that may have occurred in the Gulf War.  The 
examiner noted that the veteran did have a history of hand 
weakness only in the tendency to drop objects.  He observed 
that this would be suggestive of a cervical abnormality but 
there did not appear to be any direct evidence of the veteran 
having any cervical myelopathic findings back in 1993, and 
extensive review of the record did not indicate that this was 
a significant symptom.  Neurological examination performed at 
that time was felt to be normal.  In addition, examinations 
of his back at that time did not reveal weakness of the hands 
and the veteran's symptoms appeared to be directed toward his 
lumbar region.  

The examiner indicated that for that reason, it was difficult 
to correlate his present quadriparesis to any etiology or 
causation related to anything that may have occurred while he 
was in the Gulf War or during his service which ended in 
1993.  The examiner noted that there was a remote possibility 
of some indolent infection or viral syndrome that may have 
been present all along that suddenly resulted in clinical 
symptoms in 1995, but this was very remote with no positive 
evidence on the record.  

In a November 1999 letter, the veteran's private physician, 
W. Baumzweiger, M.D., opined that the veteran had experienced 
an exacerbation of Gulf War Syndrome after a 10 hour exposure 
to the sun, resulting in demyelinization of his upper 
cervical spinal cord and respiratory arrest.  Dr. Baumzweiger 
noted that the veteran spent two months in a VA hospital and 
six months in rehabilitation.  He stated that this type of 
clinical picture was common in Gulf War veterans who had 
multiple microbes in their nervous system which were 
activated by heat and light.  

In December 1999, the claims folder was forwarded to a VA 
examiner for an opinion as to the etiology of the veteran's 
spinal condition.

The examiner noted that the claims folder had been forwarded 
and reviewed.  He also reported that he had reviewed the 
letter from Dr. Baumzweiger.  He noted that if he understood 
Dr. Baumzweiger's hypothesis, he speculated that GW veterans 
presenting with these symptoms commonly had heat and/or light 
activated microbes colonizing in their nervous systems and 
that they might experience additional acute or subacute 
demyelination, with associated symptoms if they were re-
exposed to heat or sunlight.  He noted that if Dr. 
Baumzweiger were correct, that they should have a cohort of 
symptomatic veterans (symptomatic for demyelination) and that 
they should be able to isolate and eventually treat the 
microbes inhabiting their nervous system.  He stated that he 
found Dr. Baumzweiger's hypothesis "thoroughly 
entertaining" but implausible.  

He noted that transverse myelopathies were so called because 
the condition appeared to travel across the entire spinal 
cord at a segmental level, thus presenting symptoms which 
were linked to the body functions innervated by specific 
nerve roots.  When a known etiology caused segmental neural 
dysfunction, the condition was referred to as an acute or 
sub-acute transverse myelopathy.  Use of the term acute 
tranverse myelitis implied that the etiology was unknown.  
Other causes of transverse myelopathies included infections 
with bacterial or viral entities, and vascular conditions.  
Multiple sclerosis and poliomyelitis were examples of 
transverse myelopathies.  

The examiner stated that strictly speaking, the use of the 
term myelitis, as opposed to the more specific myelopathy, 
implied that known infectious, traumatic, or vascular 
etiologies had been excluded.  The examiner observed that 
cord compression was ruled out by spinal imaging which showed 
no evidence whatsoever of cord compression.  Extensive 
diagnostic studies showed no indication of MS as the etiology 
for the veteran's symptoms.  He noted that occult hemorrhage 
could not be ruled out as the cause of the veteran's 
symptoms; however, many cases of transverse myelitis were 
inexplicable despite massive investigation into causation.  
He added that Dr. Baumzweiger's hypothesis could not be ruled 
out but was so speculative that it remained an implausible 
hypothesis.  

The examiner noted that tranverse myelopathy or myelitis was 
not a common finding in Gulf War veterans.  He stated that 
there were no studies indicating an excess of TM cases beyond 
what one would generally expect to find in a grouping of 
700,000 people with an average age of 31.  He observed that 
if Dr. Baumzweiger were correct, there should be many more 
individuals with similar findings.  

The examiner noted that the finding of respiratory collapse 
was certainly explained by the upper level of the 
demyelination process in the veteran.  He indicated that the 
veteran exhibited MRI findings which demonstrated that the 
process extended cephalad to the C3 level and that this was 
well above the level where respiratory control was found.  
The examiner noted that this was not an unexpected finding in 
patients with TM.  He further observed that loss of bladder 
and sphincter control were relatively common conditions.  

The examiner reported that the veteran developed his symptoms 
over a relatively brief period of time commencing in June 
1995 and that his initial presentation was severe chest and 
back pain which over the next day to day and one-half 
progressed to include bilateral upper and lower extremity 
weakness and ultimately lead to respiratory collapse.  He 
stated that the clinical picture was entirely consistent with 
the diagnosis of idiopathic transverse myelopathy or 
myelitis.  

The examiner noted that while bacterial or other infectious 
etiologies of TM typically developed over a 24-48 hour time 
frame, there were virtually always some other indicators of 
an infectious etiology.  Other indicators of an infectious 
etiology were all absent and this made an infectious etiology 
virtually impossible.  

The examiner stated that Dr. Baumzweiger had hypothesized a 
process which could not be supported by the documented 
clinical investigation which was conducted at the time of the 
veteran's presentation for care.  He observed that while 
speculations cannot be disproved at this late date, there was 
simply no evidence whatsoever that this veteran's TM 
condition resulted from occult infectious process.  He noted 
that the initial work-up included neurological consultation 
and certainly ruled out any significant likelihood of 
infection as the etiology.  Acute trauma and cord compression 
were also ruled out which left idiopathic TM as the final 
diagnosis.  

The examiner opined that there was no evidence whatsoever 
that the veteran's transverse myelitis had an infection 
etiology and that all available evidence strongly suggested a 
non-infectious etiology (idiopathic transverse myelitis).  
Therefore, the veteran's condition was much more likely than 
not absolutely unrelated to his military service, including 
service in the Gulf War.  

In a January 2000 e-mail to the veteran, Carlos Fardo, M.D., 
a physician at Johns Hopkins, indicated to the veteran that 
his health situation was complex and that he was not sure 
that the veteran really had TM.  He noted that he and the 
physicians that he worked with did not have experience with 
Gulf War syndrome and that the veteran's clinical problems 
appeared not only to be to the spinal cord but also to other 
areas of the brain.  He did not think that he could 
contribute much to the veteran's evaluation. 

In an April 2000 letter, G. Roo, M.D., indicated that he had 
reviewed the reports that the veteran had sent him the 
previous month and stated that he could certainly say that he 
did not know what caused the veteran's illness in 1995.  He 
noted that he was not sure that transverse myelitis would be 
sufficient to explain his illness but that he was not a 
neurologist.  He indicated that his experience with 
transverse myelitis was very limited.  

In March 2001, the Board remanded this matter for further 
development, to include an additional VA examination and to 
obtain additional treatment records.  

In June 2000 the veteran was evaluated at a VA neurology 
clinic, it was noted that given the onset and clinical 
features of his illness, the veteran most likely had 
myelitis, of possible viral origin.  The clinician concluded 
that the residual weakness and bladder/bowel incontinence 
made Guillain Barre Syndrome less likely.  He further noted 
that this might be the first onset of multiple sclerosis but 
that the normal brain MRI made this less likely.  

At the time of a July 2002 VA examination, the examiner, 
after performing a comprehensive examination, rendered a 
diagnosis of spinal cord injury difficulty due to a 
neurological disease of unknown etiology.  The examiner was 
unable to comment about whether or not this was "a connected 
disorder" as he was not an expert in neurological diseases 
or problems.  

In January 2004, the veteran was afforded a VA neurological 
examination.  The examiner indicated that the veteran's 
claims folder was available and that it was reviewed prior to 
the examination.  

The examiner noted that the veteran retired from the military 
in 1993 and that the episode of the spinal cord condition 
occurred in June 1995.  He observed that the incident 
occurred two to three days after he visited Disneyland on a 
hot day.  

The examiner stated that the veteran mentioned dropping some 
plates from his right arm in 1994 but that his right leg was 
not affected.  He observed that the wife had noted this in a 
letter that had been associated with the file.  The incident 
was isolated and did not result in any difficulty with 
walking or paralysis of any of the extremities.  The examiner 
stated that he tended to believe that this was not related to 
the spinal cord condition occurring in 1995.  

Following examination, the examiner diagnosed cervical 
myelopathy centered at C3 level with residual cervical spinal 
cord atrophy.  The residual neurological deficits were 
quadriparesis of spastic type; increased tendon reflexes and 
bilateral extensor plantar reflexes; sensory level at C3 and 
C4 dermatomes; and bladder and bowel paralysis causing 
neurogenic bladder.  The examiner stated that the cause of 
the cervical myelopathy was vascular ischemia and 
insufficiency resulting in spinal cord infarction and now 
spinal cord atrophy at C3 level.  

The examiner noted that the claims folder revealed extensive 
discussion about the etiology of the spinal cord condition 
which was variously described as acute transverse myelitis, 
transverse myelitis, and transverse myelopathy or cervical 
myelopathy.  He indicated that the infectious etiology had 
never been confirmed even though some examiners had raised 
suspicion of some viral infection or some other infectious 
etiology.  However, CSF examination had not confirmed this 
and therefore infectious etiology was not plausible.  He 
further observed that spinal cord compression had been ruled 
out by myelogram as well as by MRI of the cervical spine and 
therefore spinal cord compression was not an etiology.  He 
also noted that trauma to the cervical cord was also not an 
etiology because no definite history of trauma was obtained.  
There were no fractures of the cervical spine on X-rays and 
imaging examinations and his cervical spine examination was 
now completely normal with normal movements in all 
directions.  

The examiner further commented that transverse myelitis or 
myelopathy could also be a part of multiple sclerosis but 
that the veteran had had no further episodes of demyelinating 
events so this was not likely. 

The examiner observed that the onset of this particular 
condition occurred fairly suddenly, some two to three days 
after heavy exertion on a hot summer day in Disneyland where 
the veteran exerted himself quite excessively.  The onset was 
so sudden that he had difficulty in breathing and had to be 
rushed to the hospital because of an inability to breathe.  
This would suggest a vascular accident very similar to a 
stroke but in the veteran's case affecting the spinal cord 
structure rather than the brain structure.  He observed that 
such vascular events were recorded in the neurological 
literature as due to spinal cord artery thrombosis or 
insufficiency with resultant spinal cord infarction followed 
by necrosis of the area, later on showing as an atrophy on 
the imaging studies.  The examiner noted that in this 
veteran, similar events had definitively happened with sudden 
onset, stabilization in a hospital, rehabilitation treatment 
with improvement in his neurological function, and subsequent 
MRI showing atrophy or spinal cord myelomalacia on the 
imaging studies.  

The examiner tended to favor a conclusion that the veteran's 
cervical myelopathy was due to vascular causes resulting in 
infarction or a stroke of the spinal cord at C3 level.  He 
noted that to confirm this with absolute certainty would 
require angiogram of the spinal cord blood and that this 
might not show at this late stage any particular etiological 
pathology.  

The examiner stated that he did not believe that any 
infectious agent contacted in the Gulf War had caused this 
syndrome.  Even undiagnosed illness during the service had no 
relationship with this particular myelopathy.  He reported 
that he agreed with one of the reports in the C-file stating 
that this condition was unrelated to military service.  He 
noted that the only neurologist stating some connection to 
Gulf War syndrome was Dr. Baumzweiger, who wrote this in a 
short two paragraph letter without any particular proof or 
without any particular supporting documents.  He did not 
believe that the report was plausible and acceptable.  

He noted that most of the veteran's disability could be 
accounted for by the myelopathy located at the C3 level and 
no other disability is remaining which would be described as 
due to undiagnosed illness.  

Analysis

The weight of the evidence is that the veteran's disability 
is diagnosed as status post tranverse myelitis, C1-C5, 
centering in C3, thus it is not an undiagnosed illness.  
Transverse myelitis is not listed among the medically 
unexplained chronic multi-system illnesses recognized by VA, 
nor has VA determined by regulation that transverse myelitis 
warrants a presumption of service connection in Persian Gulf 
veterans.  38 C.F.R. § 3.317(a)(2) (2006).  Thus, the claimed 
disability is not a "qualifying chronic disability" and 
presumptive service connection under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 is not warranted.

Turning to the elements necessary to establish direct service 
connection, the element of a current disability is 
indisputably established.  It is also not in dispute tat the 
veteran served in the Persian Gulf during the Gulf War.  The 
element of an in-service event is thus established.

There is conflicting evidence on the remaining element, 
namely whether the current disability is related to service. 

Dr. Baumzweiger provided an opinion in support of such a 
connection, but he did not provide any support for his 
theories or conclusions.  VA examiners were unable to find 
any studies supporting the theory that the veteran's clinical 
picture was common in Gulf War veterans, or that such 
veteran's had specific microbes that were released by heat 
and light and caused the current disability.

Other private physicians acknowledged their lack of expertise 
and were unable to comment on the link between the current 
disability and service.  Their opinions are of no evidentiary 
value in deciding that question.

While the Board notes the veteran's belief that his status 
post tranverse myelitis, C1-C5, centering in C3, is related 
to his period of service, he, as a lay person, is not 
competent to offer opinions on medical diagnosis or 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

In contrast, the July 1999, December 1999, and January 2004 
VA examiners concluded that it was unlikely that the current 
disability was related to service.  The VA examiners reviewed 
the claims folder and provided much more detailed opinions 
than were provided by Dr. Baumzweiger.  The VA examiners also 
appear to have done research to determine whether Dr. 
Baumzweiger's opinions were plausible. 

The VA examiners' opinions outweigh those of Dr. Baumzweiger, 
not just in volume, but in quality.  The VA opinions are, 
thus, more probative.

The weight of the evidence is against a finding that current 
status post tranverse myelitis, C1-C5, centering in C3, is 
related to active service.  Therefore, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b).




							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for status post tranverse myelitis, C1-C5, 
centering in C3, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


